DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wray (U.S. Pat. No. 7,246,456).   
Specifically, regarding Claim 1, Wray discloses a grade control indicator assembly (Abstract, FIG. 2), comprising: a keypad to control one or more functionalities of a machine (FIG. 2), the keypad including a set of grade control light indicators integrated into the keypad (605L, 605R, 6091L, 6091R, 6092, 6093; FIGS. 3A-3B), and the set of grade control light indicators including a first subset of grade control light indicators for indicating a grade of the machine with respect to a first side of the machine (605L, 6091L, 6094; FIGS. 3A-3B) and a second subset of grade control light indicators for indicating the grade of the machine with respect to a second side of the machine (605R, 6091R, 6094; FIGS. 3A-3B).
Regarding Claim 2, Wray discloses that the keypad includes one or more buttons to adjust the grade of the machine (FIG. 2).
Regarding Claim 3, Wray discloses that the keypad includes one or more buttons to adjust an automatic grade control functionality (col. 10, ll. 50-58).
Regarding Claim 5, Wray discloses that the keypad is communicatively couplable to the display to provide information relating to a user interaction with the keypad or the grade of the machine (FIG. 2).
Regarding Claim 7, Wray discloses that a grade control light indicator includes a plurality of indicator bulbs associated with a plurality of colors (col. 10, ll. 54-56).
Regarding Claim 12, Wray discloses that the plurality of grade control light indicators forms a portion of a keypad for the display device (FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Epple et al. (U.S. Pat. Publ. No. 2012/0256843, hereinafter “Epple”).
Specifically, Wray discloses substantially all of the limitations of the present invention, but does not disclose the claimed display. 
However, Epple discloses a keypad configured to attach to and detach from a display (¶¶ [0008], [0014]), as recited in Claim 4, and (ii) that the grade control indicator assembly is decouplable from the display device (¶¶ [0008], [0014]), as recited in Claim 10.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Epple with the teachings of Wray to provide increased viewing positioning options for a device operator.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Yasuda et al. (U.S. Pat. Publ. No. 2008/0055490, hereinafter “Yasuda”).
Wray discloses substantially all of the limitations of the present invention, but does not disclose the claimed characteristic.  However, Yasuda discloses that a characteristic of the set of grade control light indicators is adjustable independent of the grade of the machine (¶ [0050]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda with the teachings of Wray to ensure indicators are viewable by a device user.

Claims 8, 9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Lin et al. (U.S. Pat. No. 7,350,932, hereinafter “Lin”).
Specifically, regarding Claim 8, Wray discloses substantially all of the limitations of the present invention, but does not disclose the claimed raised indicators. 
However, Lin discloses that the set of grade control light indicators (60) are raised above a frame (20) of the keypad to provide greater than a threshold viewing angle (FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wray to ensure ease of viewing and access to device controls.
Regarding Claim 9, Wray discloses a grade control system (Abstract, FIG. 9), comprising: a display device (FIG. 2), and a grade control indicator assembly (605L, 605R,609), the grade control indicator assembly including a first sub-assembly disposed on a first side of the display device and associated with indicating a grade of a machine with respect to a first corresponding side of the machine (605L, 6091L, 6094; FIGS. 3A-3B), and the grade control indicator assembly including a second sub-assembly disposed on a second side of the display device and associated with indicating the grade of the machine with respect to a second corresponding side of the machine (605R, 6091R, 6094; FIGS. 3A-3B), each sub-assembly including a plurality of grade control light indicators (FIG. 2), but does not disclose the claimed raised indicators. 
However, Lin discloses indicators (60) raised above a frame (20) of the grade control indicator assembly (FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wray to ensure ease of viewing and access to device controls.
Regarding Claim 15, Wray discloses a keypad to control one or more functionalities of a machine (FIG. 2), the keypad including a set of grade control light indicators integrated into the keypad (605L, 605R, 6091L, 6091R, 6092, 6093; FIGS. 3A-3B), and the set of grade control light indicators including a first subset of grade control light indicators for indicating a grade of the machine with respect to a first side of the machine (605L, 6091L, 6094; FIGS. 3A-3B) and a second subset of grade control light indicators for indicating the grade of the machine with respect to a second side of the machine (605R, 6091R, 6094; FIGS. 3A-3B).  Wray does not discloses the claimed raised indicators of Claims 15-19. 
However, Lin discloses (i) indicators (60; FIGS. 2 and 3) raised above a surface of the keypad to provide greater than a threshold viewing angle (FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wray to ensure ease of viewing and access to device controls, as recited in Claim 15, that the set of grade control light indicators are (ii) buttons of the keypad (FIG. 2), as recited in Claim 16, (iii) clear-etched (color is provided to the arrows via 20; col. ll. 25-32), as recited in Claim 17, (iv) controllably illuminated buttons (col. ll. 25-32), as recited in Claim 18, are backlit buttons (col. ll. 25-32; FIG. 3), as recited in Claim 19.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wray to ensure ease of viewing and access to device controls.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wray.
Wray discloses substantially all of the limitations of the present invention, and further discloses that the plurality of grade control light indicators of each sub-assembly is associated with a viewing angle, relative to a normal plane perpendicular to a surface of the plurality of grade control light indicators (setpoint deviation; col. 10, ll. 22-23), but does not disclose the claimed degrees.  However, it has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Saito (U.S. Pat. Publ. No. 2015/0103287).
Wray discloses substantially all of the limitations of the present invention, but does not disclose the claimed interface.  However, Saito discloses a bus interface (¶ [0051]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito with the teachings of Wray such that information can be uploaded to and downloaded from the display.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wray in view of Yasuda.
Wray discloses substantially all of the limitations of the present invention, but does not disclose the claimed indicators.  However, Yasuda discloses that the plurality of grade control light indicators are associated with an adjustable brightness (¶ [0050]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda with the teachings of Wray to ensure indicators are viewable by a device user.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harber et al. (U.S. Pat. No. 8,104,566, hereinafter “Harber”) in view of Lin, and further in view of McCain et al. (U.S. Pat. No. 7,857,071, hereinafter “McCain”).
Harber discloses a grade control assembly (col. 6, ll. 56-62), comprising: a keypad to control one or more functionalities of a machine (col. 4, ll. 42-44), but does not disclose that the assembly is an indicator assembly comprising the claimed indicators. 
However, Lin discloses an indicator assembly including a set of indicators integrated into a keypad and raised above a surface of the keypad to provide greater than a threshold viewing angle (FIGS. 2 and 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Harber to ensure ease of viewing and access to device controls.
The combination of Harber and Lin discloses substantially all of the limitations of the present invention, but does not disclose the claimed indicators.  However, McCain discloses a set of grade control light indicators including a first subset of grade control light indicators for indicating a grade of the machine with respect to a first side of the machine (303, 304, 305; FIG. 3) and a second subset of grade control light indicators for indicating the grade of the machine with respect to a second side of the machine (306, 307, 308; FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCain with the teachings of Harber and Lin to provide simplified optical feedback to a device user.
Regarding Claim 20, the combination of Harber and Lin discloses substantially all of the limitations of the present invention, but does not disclose the claimed assembly.  However, McCain discloses that the grade control indicator assembly does not include a display (FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCain with the teachings of Harber and Lin to provide simplified optical feedback to a device user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833